 In the Matter of WESTERN PAINT &', VARNISH COMPANYandNATIONALCOUNCIL OF GAS, COKE AND CHEMICAL WORKERS, LOCAL 12079Case No. R-1254.-Decided September 0, 1942Jurisdiction:paint and varnish manufacturing industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives ; election necessaryUnit Appropriate for Collective Bargaining:production and maintenance em-ployees'incliiding production clerical workers,'but excluding executives, super'visors, laboratory employees, and all other clerical employees ; agreement as to.McCabe, Gruber and Clure,byMr. Thomas M. McCabe,of Duluth,Minn., for the Company.Mr. Henry Paull,of Duluth, Milin., for the National Council.Mr. Joseph J. Timko,of St. Paul, Minn., for District 50.Mr.Willi^',m C. Baisinnger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon petition duly filed by National Council of Gas, Coke andChemical Workers, Local 12079, herein called National Council, alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Western Paint & Varnish Company,Duluth, Minnesota, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upondue noticebefore James M. Shields, Trial Examiner. Said hearing was heldat'Duluth, Minnesota, on September 4, 1942.The Company, the Na-tional Council, and United Mine Workers of America, District 50,herein called District 50, appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner'sruliligsmade at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYWestern Paint & Varnish Company is a Minnesota corporationengaged at Duluth, Minnesota, in the manufacture and distribution of44 N. L R B.. No 66-363 364DECISIONS ' OP NATIONAL LABOR RELATIONS BOARDpaint.For the year ending December 31, 1941, the raw materials usedby the Company, consisting of pigments, dye colors, oils, turpentine,minerals and mineral spirits, and naptha, amounted to approximately$325,000 in value.Approximately 80' percent of such materials waspurchased outside the, State of Minnesota.For the same period, thetotal value of finished products sold by the Company was $500,000 ofwhich approximately 60 percent represented products shipped to cus-tomers outside the State of, Minnesota.The Company admits thatit is engaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATIONS INVOL\L1)National Council of Gas, Coke-and ChemicalWorkers isa labor-organization.It admits to membership employees of the Company.United Mine Workers of America,District 50, is a labor organiza-tion.It admits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBoth ,the National Council and District 50 claim to represent em-ployees of the Company, but the Company refuses to bargain witheither until it is certified by the Board.A contract between the Com-pany and District 50 was entered into on November 13, 1941, andexpires, by its terms, on October 1, 1942. It contains a clause whichautomatically continues it for another year unless either party noti-fies the other of its desire to terminate the agreement 30 days beforethe expiration date.On August 31, 1942, the Company notified Dis-trict 50 of its desire to terminate the contract, pursuant to the termina-tion clause.A statement of the Regional Director, introduced at the hearing,shows that the National Council represents a substantial number- ofemployees in the unit hereinafter found to be appropriate.,'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees of the Company, includingproduction clerical workers, but excluding executives, supervisors,1 Thestatementof the Regional Directorshows thatthe NationalCouncil submittedto him 27 authorizationcardsAll of thesecards were dated July 28, 1942 and appear tobear genuine original signatures of persons whose names appear on the Company's payroll of.July 27, 1942, which pay rollcontains the names of 27 persons in the appropriateunit.District50 relies on its contractwith the Companyto substantiate its claim ofrepresentation. WESTERN PAINT & VARNISH COMPANY365laboratory employees, and all other clerical employees, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.,V.THE DETERMINATION OF REPRESENTATIVES-,We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTION ' 'By virtue of and pursuant to the power vested lit the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Western Paint &Varnish Company, Duluth, Minnesota, an election by secret ballotshall be conducted as early as possible, but not later than thirty. (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Eighteenth Region, acting inthismatter as agent for the National Labor Relations Board, and-subject to Article III, Section 9, of said Rules and Regulations, amongthe employees in'-the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not'work duringsaid pay-roll period because they were ill or on vacation or in theactive military service or training of the-United States, or temporarilylaid off, but excluding employees who have-since quit or been dischargedtor cause, to determine whether they desire to be represented-by Na-tional Council of Gas, Coke and Chemical Workers, Local 12079, orby United Mine Workers of America, District 50, for the purposesof collective bargaining, or by neither.MR. WM. M. LEISERSON took no part in the consideration of the aboveDecision and Direction of Election. ' In the Matter of WESTERN PAINT'S, VARNISI-I COMPANY aaul NATIONALCOUNCIL OF GAS, COKE AND CHEMICAL WORKERS, LOCAL 12079Case No. R-4254AMENDMENT TO DIRECTION OF ELECTIONOctober20, 1942On September 23, 1942, the National Labor Relations Board issued a,Decision and Direction of Election in the above-entitled proceeding.'In the election directed therein, the Board placed upon the ballot thenames of National Council of Gas, Coke and Chemical Workers, Local12079, and United Mine Workers of America, District 50, herein calledDistrict 50.Thereafter District 50 notified the Regional Director forthe Eighteenth Region that it desired that its name she withdrawn fromthe ballot.The Board accordingly hereby amends the aforesaid Direction ofElection by striking therefrom the words "whether they desire to berepresented by,National Council of Gas, Coke and Chemical Workers,Local 12079 or by United Mine Workers of America, District 50, forthe purposes of collective bargaining, or by neither" and substitutingtherefor the words "whether or not they desire to be represented byNational Council of Gas, Coke and Chemical Workers, Local 12079, forthe purposes of collective bargaining."Alit.GERARD D. REU,LY took no part in the consideration of the aboveAmendment to Direction of Election.-.144 N. L.R. B 36344'N. L.R. B., No. 60a..366